Citation Nr: 1612943	
Decision Date: 03/30/16    Archive Date: 04/07/16

DOCKET NO.  12-00 245A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to the service-connected posttraumatic stress disorder (PTSD), claimed as due to exposure to herbicides.

2.  Entitlement to an effective date earlier than April 18, 2015, for the grant of service connection for PTSD.  


REPRESENTATION

Appellant represented by:	Stephen W. Dummer, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from March 1969 to January 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the VA Regional Office (RO) in Jackson, Mississippi.  

The issue of service connection for hypertension was remanded in November 2014 to afford the Veteran a VA examination.  Review of the record indicates substantial compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board also remanded the issue of service connection for an acquired psychiatric disability, to include PTSD, depression, and anxiety.  In a December 2015 rating decision, the RO granted service connection for PTSD.  As discussed in the remand below, the Veteran has disagreed with the effective date assigned to the grant of service connection.

The Board also referred the issue of service connection for diabetes mellitus, raised by the record in a December 2009 treatment record.  This issue still has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issue of an earlier effective date for the grant of service connection for PTSD being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.



FINDING OF FACT

Hypertension was not present during service, was not manifest within one year of discharge from service, and did not develop as a result of any incident during service, including the service-connected PTSD and exposure to herbicides.


CONCLUSION OF LAW

Hypertension was not incurred or aggravated in service and is not proximately due to or the result of the service-connected PTSD.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 & 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran was notified in letters dated in July 2007 and July 2008 regarding the type of evidence necessary to establish his claim.  He was instructed how to establish service connection, including on a secondary basis.  The Veteran was notified of what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  The letters notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Regarding VA's duty to assist, VA obtained the Veteran's service treatment records (STRs), personnel records, post-service medical records, and also secured an examination in furtherance of his claim.  A pertinent VA examination was obtained in March 2015.  38 C.F.R. § 3.159(c)(4).  The VA examination obtained in this case is sufficient, as the examiner conducted a complete examination, recorded all findings considered relevant under the applicable law and regulations, and offered well supported opinions based on consideration of the full history of the disorder.  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination concerning the issue adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4). 

In Bryant v. Shinseki, 23 Vet App 488 (2010) the United States Court of Appeals for Veterans Claims (Court) recently held that the Veterans Law Judge (VLJ) who chairs a Board hearing fulfill two duties to comply with 38 C.F.R. § 3 103(c)(2015).  These duties consist of 1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  Here during the hearing the undersigned VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked, or was outstanding that might substantiate the claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3 103(c) (2), and no prejudice has been identified in the conduct of the Board hearing.

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Pursuant to 38 C.F.R. § 3.303(b) when a chronic condition (e.g., hypertension) is present, a claimant may establish the second and third elements by demonstrating continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Certain chronic diseases (e.g., hypertension) may be also presumptively service connected if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2015). 

Certain diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam during the Vietnam era will be presumed to have been incurred in service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  The presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  Furthermore, even if a veteran does not have a disease listed at 38 C.F.R. § 3.309(e), he or she is presumed to have been exposed to herbicides if he or she served in Vietnam between January 9, 1962, and May 7, 1975, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).

The diseases for which service connection may be presumed to be due to an association with herbicide agents do not include hypertension.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).  Even where the criteria for service connection under the provisions of 38 C.F.R. § 3.309(e) are not met, a veteran is not precluded from establishing entitlement to service connection by proof of direct causation.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

Any disability that is proximately due to or the result of a service-connected disease or injury is considered service connected, and when thus established, this secondary condition is considered a part of the original condition.  38 C.F.R. § 3.310(a).  Additionally, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b).

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

The Veteran's STRs include his March 1968 induction examination that revealed clinically normal pertinent systems.  The Veteran's blood pressure was reported to be 130/82 sitting.  In his report of medical history, he denied high blood pressure.  His January 1971 separation examination again revealed clinically normal pertinent systems.  His blood pressure was reported to be 110/60 sitting.  The Veteran reported that his "condition is good."  There is no indication in the Veteran's STRs that he was diagnosed with hypertension or had any elevated blood pressure readings.  His personnel records confirm that he was stationed in the Republic of Vietnam; exposure to herbicides is therefore presumed.

Post-service medical records show that the earliest confirmed diagnosis of hypertension was in 2009.  None of his treatment records contain any opinion relating the Veteran's hypertension to his military service, to include his exposure to herbicides.  They also do not show that the Veteran reported having hypertension in service or within one year of discharge from service.  His treatment records also do not contain any opinion relating his hypertension as being caused or aggravated by his service-connected PTSD.

The Veteran was afforded a VA examination in March 2015.  He reported a history of hypertension dating back to the early 1990s.  He denied any diagnosis or treatment during service.  The examiner observed that the Veteran's STRs showed no diagnosis or treatment for hypertension during service and also reported the Veteran's blood pressure as shown in his separation examination.  The examiner opined that the Veteran's hypertension was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner noted reviewing the claims file in its entirety.  They reiterated that there was no diagnosis or treatment during service as well as again reporting the Veteran's blood pressure on separation.  The examiner reported that long-term follow-up of patients destined to develop essential (primary) hypertension demonstrated that blood pressure readings gradually increase over time.  The examiner noted that in an age-related progression, they were initially normal, then high-normal (or prehypertension) progressing to primary hypertension from ten percent to 90 percent of individuals between the ages of 30 and 65 years old.  The examiner reported that Agent Orange was not considered a risk factor nor a noted cause of hypertension.  The examiner opined that it was less likely as not that the Veteran's essential hypertension was caused by or a result of exposure to Agent Orange during military service.  

The examiner further opined that the Veteran's hypertension was essential in nature, and less likely than not caused by or related to his PTSD/anxiety or treatment for such.  The examiner reported that although mental disease and stress could temporarily elevate blood pressure during an acute phase of the disease, they were not aware of any medical literature that substantiated a claim that PTSD permanently elevated blood pressure.  The examiner reported that there was no evidence to support worsening of hypertension beyond natural progression.  The examiner concluded that blood pressure typically rose as a process of natural aging with vascular system being less compliant leading to hypertension.

Based on a review of the evidence, the Board concludes that service connection for hypertension is not warranted.  Although the evidence shows that the Veteran currently has hypertension, it does not show that it is related to his military service, to include being secondary to his service-connected PTSD and to exposure to herbicides.

Although the Veteran's in-service exposure to herbicides has been conceded, the evidence fails to show that the Veteran's hypertension is related to herbicides.  Hypertension is not a disease presumptively related to herbicide exposure.  While service connection is not precluded on a direct basis, no medical professional has provided any opinion relating the Veteran's hypertension to in-service herbicide exposure.  The only medical opinion of record, that of the March 2015 VA examiner, shows that the Veteran's hypertension is not related to herbicide exposure.  As the opinion was formed after interviewing and examining the Veteran, reviewing his records, and is supported by a rationale, the Board accords it great probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when there is factually accurate, fully articulated, and sound reasoning for the conclusion, not just from mere review of the claims file).  It is also uncontradicted.  The Veteran's post-service treatment records reflect treatment for hypertension, but do not contain any opinions relating it to herbicide exposure or otherwise to the Veteran's military service.  Therefore, the evidence does not support a finding that the Veteran's hypertension is related to his in-service herbicide exposure.

The evidence also fails to show that the Veteran incurred an event, injury, or disease other than exposure to herbicides in service or that his hypertension had its onset in service.  The Veteran's STRs are silent for any elevated blood pressure readings or any symptoms associated with hypertension.  The Veteran himself has not reported that his hypertension began in service; as noted above, he reported to the VA examiner that it was diagnosed in the early 1990s.  None of his statements indicate that hypertension began in service.  The contemporaneous service records and post-service treatment records all fail to show that he incurred an event, injury or disease to his cardiovascular system other than exposure to herbicides in service.  Therefore, the evidence does not support a finding that the in-service incurrence or aggravation of an event, injury or disease to his cardiovascular system other than herbicides actually occurred.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the claimant).  

There is no competent nexus evidence to support a finding of service connection on a direct basis.  In this case, the first evidence of hypertension is reportedly in the 1990s as per the Veteran's statements to the VA examiner.  The Court has indicated that normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming the Board where it found that the veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition).  See also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (a prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  Thus, the lack of any evidence of hypertension complaints, symptoms, or findings for over one decade between the period of active service and the earliest evidence of a reported diagnosis of hypertension is itself evidence which tends to show that hypertension did not have its onset in service or for many years thereafter.  

Regarding service connection on a secondary basis, the evidence fails to show that the Veteran's service-connected PTSD either caused or aggravates hypertension.  The only medical opinion of record, that of the 2015 VA examiner, shows that the Veteran's hypertension is not caused or aggravated by his service-connected PTSD.  As the opinion was formed after interviewing and examining the Veteran, reviewing his records, and is supported by a rationale, the Board accords it great probative value.  See Nieves-Rodriguez, 22 Vet. App. 295.  It is also uncontradicted.  None of the Veteran's treatment records contain any opinion relating his hypertension to his service-connected PTSD.  Therefore, the evidence does not support a finding of service connection as secondary to the service-connected PTSD.  

The overall evidence of record weighs against a finding of hypertension being associated with the Veteran's active duty.  Without evidence of an in-service event, injury, or disease to the Veteran's cardiovascular system other than herbicide exposure or competent evidence of an association between hypertension and his active duty, to include being secondary to the service-connected PTSD and due to his in-service herbicide exposure, service connection for hypertension is not warranted.

Furthermore, as the evidence does not show that hypertension was manifest to a degree of 10 percent or more within one year of discharge, the Board finds that service connection on a presumptive basis is not warranted.  

Similarly, the Board also finds that the evidence does not establish a continuity of symptomatology and therefore a nexus under Walker as hypertension is a chronic disease as per 38 C.F.R. § 3.309.  As already discussed above, the evidence fails to show any symptoms in service, and therefore, does not show a continuity of symptoms since service.  There is no indication of hypertension until the 1990s as per the Veteran's report.  In this case, the contemporaneous service records weigh against any finding of a continuity of symptomatology since service.  See Curry at 68. 

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issue in this case, the etiology of hypertension - a disease ascertained by specific medical testing - falls outside the realm of common knowledge of a lay person.  See Jandreau at 1377 n.4 (lay persons not competent to diagnose cancer).  The Veteran's own assertions as to etiology have no probative value.

Without competent and credible evidence of an association between hypertension  and the Veteran's active duty, to include the service-connected PTSD and in-service herbicide exposure, service connection for hypertension is not warranted.  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for hypertension, to include as secondary to PTSD and as due to herbicide exposure  As the preponderance of the evidence is against this claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for hypertension, to include as secondary to the service-connected PTSD and as due to herbicide exposure, is denied.  See 38 U.S.C.A §5107 (West 2014).  


ORDER

Entitlement to service connection for hypertension, to include as secondary to the service-connected PTSD, claimed as due to exposure to herbicides, is denied.


REMAND

Regrettably, a remand is necessary for the earlier effective date claim.  As noted in the Introduction, the RO granted service connection for PTSD in a December 2015 rating decision and assigned an effective date of April 18, 2015.  A timely notice of disagreement (NOD) was received in February 2016 expressing disagreement with the effective date assigned.  Where an NOD has been filed with regard to an issue, and a statement of the case has not been issued, as in this case, the appropriate Board action is to remand the issue to the RO for issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

Provide the Veteran with a statement of the case as to the issue of entitlement to an effective date earlier than April 18, 2015, for the grant of service connection for PTSD.  The Veteran should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of this issue to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b).  If a timely substantive appeal is not filed, the claim should not be certified to the Board.
The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


